HSBC Investor Funds HSBC Advisor Funds Trust HSBC Investor Core Fixed Income Fund HSBC Investor Core Plus Fixed Income Fund HSBC Investor Intermediate Duration Fixed Income Fund HSBC Investor Short Duration Fixed Income Fund Supplement Dated November 29, 2007 to the Prospectuses dated February 28, 2007, as supplemented to date The following replaces similar information under the Portfolio Managers section of the Prospectuses: Portfolio Managers Halbis fixed income management team is responsible for the day-to-day portfolio management of the Portfolios listed above. The team members are Suzanne Moran and Jerry Samet. Suzanne Moran, Managing Director of Halbis, Head of Structured Bond Management and Head of US Fixed Income. Ms. Moran joined Halbis in July 2005 to co-lead the US Fixed Income Team. She is also the head of investment policy for short duration portfolios and US structured bond management. Prior to joining Halbis, she spent 10 years at Credit Suisse Asset Management (CSAM), where she most recently headed the investment policy for over $30 billion in short duration and money market strategies globally. During her tenure, Ms. Moran headed securitized debt, was responsible for the trading desk and developed investment strategy for global bonds. Prior to CSAM, she was a fixed income analyst at Credit Suisse First Boston. Jerry Samet, Senior Fixed Income Portfolio Manager of Halbis, manages both municipal and taxable bond portfolios for Halbis. Prior to joining an affiliate of Halbis in February 1996, Mr. Samet worked for Bankers Trust in the Private Clients Group for 8 years. He was a portfolio manager/trader for 6 years, and prior to that, he was a trading assistant for 2 years. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE HSBC Investor Funds HSBC Advisor Funds Trust HSBC Investor Core Fixed Income Fund HSBC Investor Core Plus Fixed Income Fund HSBC Investor Intermediate Duration Fixed Income Fund HSBC Investor Short Duration Fixed Income Fund Supplement Dated November 29, 2007 to the Statement of Additional Information dated February 28, 2007, as supplemented to date The following replaces similar information in the Portfolio Managers section related to Income Funds Managed by Halbis: Other Accounts with Performance -Based Fees/ Other Accounts Managed Total Assets in Accounts Other Names of Registered Other Pooled Number & Portfolio Investment Investment Type of Managers on Companies( Vehicles Accounts in Total Assets in such Team RICs) (PIVs) Other Accounts this Category Accounts, if any Fixed Income Feeder Funds, except High Yield Fund: 1 Account 11 Accounts Suzanne Moran* None $77,904,990 $1,856,294, 477 None n/a 1 Account Jerry Samet* None None $129,000,000 None n/a *For each additional account listed, each portfolio manager that is a member of the team participates in managing the account in the same manner as described in the prospectus in relation to the Fund. In other words, the structure of the team and functions of the individual members of the team are the same for each account managed. For each team, the information is the same for each team member. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE STATEMENT OF ADDDITIONAL INFORMATION FOR FUTURE REFERENCE
